Exhibit 10.1
BROWN-FORMAN CORPORATION
NON-EMPLOYEE DIRECTOR
DEFERRED STOCK UNIT PROGRAM
     1. General. This Brown-Forman Corporation Non-Employee Director Deferred
Stock Unit Program (the “Program”) is intended to more closely align board
compensation at Brown-Forman Corporation, a Delaware corporation (the “Company”)
with the interests of the Company’s shareholders, by making available to
eligible participants tax-deferred investments in Company stock as authorized by
Article 10 of the Company’s 2004 Omnibus Plan, as amended (“Omnibus Plan”). It
is intended that the Program be in compliance with Code Section 409A and
guidance issued thereunder (“Section 409A”).
     2. Eligibility. All members of the Board of Directors of the Company who
are not also employees of the Company shall participate in this Program
(referred to as the “Participants”). This document shall constitute an Award
Agreement under the Omnibus Plan.
     3. Account. The amount due to be paid or delivered to any Participant under
this Program shall be determined based on the Participant’s Account. The Company
shall maintain a bookkeeping account for each Participant, to which shall be
credited (i) part of the annual Director retainer which the Board determines to
deliver in the form of equity pursuant to Section 4(a) or (b) below, plus
(ii) that part of the annual retainer which is otherwise payable in cash, that
is electively deferred pursuant to Section 4(c) below, plus (iii) Dividend
Equivalents as described in Section 5 below (the “Account”). Equity and deferral
portions of a retainer, and Dividend Equivalents, to the extent denominated as
cash, shall be converted into a number of whole and fractional units (each, a
“DSU”), equal to the cash so credited, divided by the Fair Market Value (as
defined in the Omnibus Plan) of a share of Class B common stock of the Company
(“Stock”), as of the date credited. All amounts credited to an Account shall be
nonforfeitable as and when provided in Section 7 below. The DSUs contemplated
hereunder are granted pursuant to Sections 7.3 and 10.2 of the Omnibus Plan as
market value units and for purposes of such plan, shall be designated and
treated as such.
     4. Contribution Amounts and Crediting Dates.
     (a) Non-Elective Company Contribution for 2011 Board Year. On September 23,
2010, the Company shall award and cause to be credited to a Participant’s
Account (i) $60,000 to each Participant that was elected director at the annual
meeting of stockholders held July 22, 2010; or (ii) $60,000, prorated based on
the portion of the Board Year not yet elapsed as of the date of the director’s
election, to any Participant elected director after the annual meeting of
stockholders held July 22, 2010, but before the next annual meeting of
stockholders in 2011.
     (b) Non-Elective Company Contribution in Future Years. On the date of the
Company’s annual meeting of stockholders to be held in 2011, and on the date of
the Company’s annual meeting of stockholders in each year thereafter while this
Program is in effect, the Company shall award and cause to be credited to the
Account of each Participant who has not then experienced a Separation from
Service, that part of the

 



--------------------------------------------------------------------------------



 



annual retainer then in effect which the Board has determined shall be delivered
in equity, if any. With respect to a non-employee director who is elected for
the first time other than on an annual meeting date, the Company shall award and
cause to be credited to such Participant’s Account on the date of election that
part of the annual retainer then in effect which the Board has determined shall
be delivered in equity, prorated based on the portion of the Board Year not yet
elapsed as of the date of the director’s election.
     (c) Participant Deferrals; Election Period. On the date of the Company’s
annual meeting of stockholders to be held in 2011 and on the date of the
Company’s annual meeting of stockholders in each year thereafter while this
Program is in effect, each Participant (provided he or she is then still a
Director) shall have credited to his or her Account an amount equal to all or
part, in increments of 25%, (as elected by the Participant in accordance with
this Section) of the annual retainer which the Board has determined before that
date would, if not electively deferred hereunder, otherwise be payable in cash
(the “Annual Cash Retainer”), in one single credit, despite the fact that such
amount would otherwise be paid in installments over the period beginning at one
annual meeting of stockholders and ending at the next such meeting (the “Board
Year”).
          A Participant’s election to defer all or a portion of the Annual Cash
Retainer shall be made in writing on a form approved for such purpose (the first
of which is attached hereto an Exhibit A but which may change from time to time
as efficient administration may require), submitted to the Company no later than
December 31 of the calendar year before the Board Year with respect to which the
Annual Cash Retainer is payable, and shall be irrevocable as of such
December 31. A new election shall be required each year. Notwithstanding the
preceding sentences, a non-employee Director of the Company who is elected for
the first time after the effective date of this Program may make an election to
defer Annual Cash Retainer by submitting a written election form within the
30 day period beginning on the date the Director is elected (a “new
Participant”), which election may apply only to the portion of such Annual Cash
Retainer equal to the total due for the Board Year, prorated based on the
portion of the Board Year not yet elapsed at the date the deferral election
becomes irrevocable (on that 30th day of the election period). The exception for
a mid-year election for a new Participant shall not apply unless the Participant
can be treated as initially eligible in accordance with Treasury Regulation
Section 1.409A-2(a)(7), which generally provides that this special election
period shall not apply to Participants in this Program who were, prior to
eligibility hereunder, made eligible in any other plans of the Company (or its
related companies) that must be aggregated with this Plan under Code
Section 409A, and shall not apply to a Participant whose eligibility to defer
under this Program started, then ceased, then was renewed again, unless that
Participant was not able to defer under this and all aggregated plans (if any)
for the previous 24 months or longer.
     5. Dividend Equivalent. Each Participant’s Account shall be credited on
each dividend payment date of the Company, with an amount equal to the cash
dividends that would have paid on the number of DSUs in their Account on the
record date for such dividend, if such DSUs were deemed to be outstanding shares
of Stock (“Dividend Equivalents”). Such cash shall then be converted to DSUs as
provided in Section 3 above.

 



--------------------------------------------------------------------------------



 



     6. Changes in Stock. In the event of a stock dividend, stock split, reverse
stock split or similar change in capitalization affecting the Stock, The number
of DSUs credited to each Participant’s Account shall be adjusted by the Board of
Directors in the same fashion as would a share of Stock then outstanding. The
adjustment by the Board of Directors shall be final, binding and conclusive.
     7. Vesting and Distributions.
     (a) Vesting. DSUs awarded, created from deferrals, or credited based on
Dividend Equivalents related to such amounts in each Board Year hereunder shall
be vested and nonforfeitable on a pro rata basis over the entire Board Year. If
a Director experiences a Separation from Service before the end of a Board Year,
the portion of his or her Account related to that Board Year shall be debited
for the unvested portion based on the number of days left in the Board Year at
such Separation, divided by the total days in the Board Year, and all rights in
such unvested portion shall lapse.
     (b) Time and Amount of Distribution. Following a Participant’s Separation
from Service, the Participant (or the beneficiary in the event of the
Participant’s death) will be paid the balance of the Participant’s Account (net
of any forfeiture provided in Section 7(a) above) in either

  (i)   a single lump sum on the first February 1 that is at least 6 months
following the Director’s Separation from Service, if and only if the Participant
so elects in writing within 30 days following September 23, 2010 (or, with
respect to a new Participant, in the 30 days after his election as a Director),
or     (ii)   if not so elected, in 10 substantially equal annual installments
with the first payment made on the first February 1 that is at least 6 months
following the Director’s Separation from Service, with each subsequent
installment made on successive anniversaries of the date of the first payment.

Provided however, that, if, before the first payment date, the Participant has
died or has been determined to have incurred a Disability, payment shall be made
at the applicable February 1 in a single lump sum, even if installments were
otherwise elected. In addition, in the case of death after installment payments
have begun, the next installment payment due on the first February 1 after the
date of death shall be a lump sum of all remaining amounts in the Account.
     (c) Form of Distribution. All distributions shall be paid by delivery of
whole shares of Stock equal to the whole DSUs in the Account, with any
fractional DSUs paid in cash, based on the Fair Market Value of the Stock on the
last trading date before the date of payment.
     8. Tax Withholding. If and to the extent at any time the Company has an
obligation to withhold and remit income or other taxes with respect to a
Director’s annual retainer or Account, the Company’s obligation to make any
payments to any Participant is subject to and

 



--------------------------------------------------------------------------------



 



conditioned on tax obligations being satisfied either by the Participant making
a payment in cash for such amounts, or, failing receipt of such cash prior to
the date payment of all or part of an Account is due hereunder, the Company
shall deduct from the Stock to be issued in payment, the tax withholdings due to
be remitted, based on the Fair Market Value of the Stock on the last trading day
prior to the remittance date.
     9. Rights of Participants. Participation in the Program, and any actions
taken pursuant to the Program, shall not create or be deemed to create a trust
or fiduciary relationship of any kind between the Company and the Participant
and shall not confer upon the Participant any separate right to remain a member
of the Company’s Board of Directors. The Company may, but shall have no
obligation to, establish any separate fund, reserve, or escrow or to provide
security with respect to any amounts deferred under the Program. Any assets of
the Company which are set aside in any separate fund, reserve or escrow shall
continue for all purposes to be a part of the general assets of the Company,
with title to the beneficial ownership of any such assets remaining at all times
in the Company. No Participant, nor his legal representatives, nor any of his
beneficiaries shall have any right, other than the right of an unsecured general
creditor of the Company, in respect of the Account established hereunder, and
such persons shall have no property interest whatsoever in any specific assets
of the Company. A Participant shall have no rights as a stockholder of the
Company, and shall not be entitled to vote, with respect to the DSUs credited to
his Account.
     10. Reporting. The Company shall provide statements to Participants showing
the DSUs standing to the credit of their Accounts no less frequently than once a
year.
     11. Source of Shares. Shares of Stock reserved under the Company’s Omnibus
Plan shall be used to satisfy any obligations to distribute Stock under this
Program.
     12. Claims Procedure.
     (a) All claims for benefits under this Program shall be filed in writing
with the Compensation Committee of the Board of Directors of the Company (the
“Committee”) in accordance with such procedures as the Committee shall
reasonably establish.
     (b) The Committee shall, within 90 days (45 days for payment based on
Disability) after a submission of a claim, provide adequate notice in writing to
any claimant whose claim for benefits under the Program has been denied. Such
notice shall contain the specific reason or reasons for the denial and
references to specific Program provisions on which the denial is based. The
Committee shall also provide the claimant with a description of any material or
information which is necessary in order for the claimant to perfect his claim
and an explanation of why such information is necessary. If special
circumstances require an extension of time for processing the claim, the
Committee shall furnish the claimant a written notice of such extension prior to
the expiration of the 90-day period (30 days for a Disability claim, and an
additional 30 day extension is available). The extension notice shall indicate
the reasons for the extension and the expected date for a final decision, which
date shall not be more than 180 days (105 days for Disability) from the initial
claim.

 



--------------------------------------------------------------------------------



 



     (c) The Committee shall, upon written request by a claimant within 60 (180
for a disability claim) days of receipt of the notice that his claim has been
denied, afford a reasonable opportunity to such claimant for a full and fair
review by the Committee of the decision denying the claim. The Committee will
afford the claimant an opportunity to review pertinent documents and submit
issues and comments in writing. The claimant shall have the right to be
represented.
     (d) The Committee shall, within 60 days (45 days for a disability claim) of
receipt of a request for a review, render a written decision on its review. If
special circumstances require extra time for the Committee to review its
decision, the Committee will attempt to make its decision as soon as
practicable, and in no event will the Committee take more than 120 days
(105 days for Disability claims) to send the claimant a written notice of its
decision.
     13. Beneficiary. If a Participant dies before he has received full payment
of the amount credited to his Account, such unpaid portion shall be paid to the
Participant’s primary or contingent beneficiary as last designated by the
Participant in writing on a form provided by the Company for that purpose (a
sample of which is attached hereto as Exhibit B but which may be changed from
time to time.) Each designation received by the Company prior to a Participant’s
death will, upon receipt, revoke any prior designations. If no beneficiary has
been designated or if a designated beneficiary has predeceased the Participant,
such unpaid portion shall be paid to the Participant’s spouse, or, if there is
no spouse, to the Participant’s children per stirpes, or, if there is no spouse
or children, to the Participant’s estate.
     14. No Assignment or Alienation. Neither the deferred compensation payable
under this Program, nor Stock distributable upon distribution hereunder, shall
be subject to alienation, assignment, garnishment, execution, security interest
or levy of any kind, and any attempt to cause any such amounts or Stock to be so
subjected shall not be recognized.
     15. Miscellaneous.
     (a) All expenses incurred in the establishment and maintenance of or
attributable to a Participant’s Account shall be borne by the Company and shall
not reduce the amount credited to such Account.
     (b) This Program may be amended in any way or may be terminated, in whole
or in part, at any time, and from time to time, by the Board of Directors of the
Company. The foregoing provisions of this paragraph notwithstanding, no
amendment or termination of the Program shall adversely reduce the number of
DSUs credited to the Accounts prior to the effective date of such amendment or
termination, or accelerate the timing of payment from the Accounts, except as
allowed under Section 409A upon Program termination. Notwithstanding the
foregoing, the Board of Directors of the Company specifically reserves the right
to amend the Program as necessary to comply with Section 409A.
     (c) The Committee shall have the exclusive discretionary authority to
determine the amounts of benefits under the Program, make factual
determinations, construe and interpret terms of the Program, supply omissions
and determine any

 



--------------------------------------------------------------------------------



 



questions which may arise in connection with its operation and administration.
Its decisions or actions in respect thereof, including any determination of any
amount credited or charged to the Participants’ Accounts or the amount or
recipient of any payment to be made therefrom, shall be conclusive and binding
for all purposes upon the Company and upon any and all Participants, their
beneficiaries, and their respective heirs, distributees, executors,
administrators and assignees.
     (d) The terms of this Program shall be binding upon and shall inure to the
benefit of the Company and its successors or assigns and each Participant and
his beneficiaries, heirs, executors, and administrators.
     (e) Subject to its obligation to pay the amount credited to the
Participant’s Account at the time distribution is required pursuant to
Section 8, neither the Company, any person acting on behalf of the Company, the
Board of Directors, nor the Board of Directors shall be liable for any act
performed or the failure to perform any act with respect to the terms of the
Program, except in the event that there has been a judicial determination of
willful misconduct on the part of the Company, such person, the Board of
Directors or the Board of Directors.
     (f) This Program, and all actions taken hereunder, shall be governed by and
construed in accordance with the laws of the State of Delaware, except as such
laws may be superseded by any applicable Federal laws.
     (g) This Program is subject to the terms of the Omnibus Plan and
Administrative Guidelines promulgated under it from time to time. In the event
of a conflict between this Program and the Omnibus Plan, the Omnibus Plan
document as well as any determinations made by the Board of Directors as
authorized by the Omnibus Plan document shall govern.
     16. Effective Date and Term. This Program shall be effective as of
September 23, 2010 and contributions hereunder shall continue until no further
Awards can be made under the Omnibus Plan (July 22, 2014) and shall continue to
maintain Accounts hereunder until all Accounts are distributed.
     17. Definitions. Terms capitalized herein and not defined in the context in
which used or in the Omnibus Plan, shall have the meanings set forth below.
     (a) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
     (b) “Disability” occurs when a Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.
     (c) “Separation from Service” means the date the Participant’s term as a
Director expires, the Participant resigns as a Director, or the Participant is
removed as a Director, provided that the Company and Participant in good faith
believe at that time

 



--------------------------------------------------------------------------------



 



that the Participant’s status as a Director of the Company will not be renewed
and that no other service relationship (as an employee or independent
contractor) with the Related Group will continue or be begun. If the parties
anticipate that some service relationship within the Related Group will continue
after a Participant’s term as a Director expires and is not renewed, in all
events the “Separation from Service” is deemed to occur 12 months after the date
on which a Participant ceases to serve as a member of the Board of Directors, as
long as the Participant does not actually perform services for the Related Group
(as a director, employee or independent contractor) during such 12 month period,
as provided under Treasury Regulation §1.409A-1(h)(2)(ii). “Related Group” for
this purpose means the Company and all other companies or other organizations
that are deemed to be a part of a controlled group of corporations that includes
the Company or under common control with the Company within the meaning s given
those phrases in Section 414 of the Code
The undersigned Secretary of the Company hereby certifies that this Program was
adopted by and became an action of the Board of Directors on the date set forth
below.

          BROWN-FORMAN CORPORATION
      By:   /s/ Matthew E. Hamel,         its Secretary     

Date: September 23, 2010

 



--------------------------------------------------------------------------------



 



EXHIBIT A
BROWN-FORMAN CORPORATION
NON-EMPLOYEE DIRECTOR DEFERRED STOCK UNIT PROGRAM
ANNUAL CASH RETAINER DEFERRAL ELECTION
The undersigned Director hereby elects, pursuant to Section 4(c) of the
Brown-Forman Corporation Non-Employee Director Deferred Stock Unit Program, (the
“Program”) to defer the following amount of Annual Cash Retainer to be paid in
the Board Year which begins in 20__1 (complete the % deferral lines below)
___0%   
___25%  
___50% 
___75% 
___100%
I understand that the amount of Annual Cash Retainer not so deferred will be
paid in cash in 6 substantially equal installments, provided that such cash
amounts will not be paid if my service as a Director ends before any cash
payment date.
I acknowledge having received and read a copy of the Program’s terms, and
understand that the election above becomes irrevocable in accordance with the
terms of the Program, and that payment to me of the amounts deferred, plus
earnings or losses thereon based on their deemed conversion into units of
Class B common stock of the Company, will not begin until after my service on
the Board has ceased.
______________________________________________________
signature
Name: ________________________________________________
(please print)
Date: ________________________________________________
 

1   Must be submitted by the December 31 of the calendar year before the Board
year will begin, except in the case of new participants, who have 30 days to
submit, and is irrevocable when election period expires.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
BROWN-FORMAN CORPORATION
NON-EMPLOYEE DIRECTOR DEFERRED STOCK UNIT PROGRAM
BENEFICIARY DESIGNATION
Pursuant to Section 13 of the Brown-Forman Corporation Non-Employee Director
Deferred Stock Unit Program, (the “Program”), the undersigned Participant hereby
designates the following as the Participant’s beneficiary to receive any Stock
still to be delivered in payment for an Account accumulated under the Program’s
terms, in a single lump sum at the next payment date after my date of death:



Primary Beneficiary(ies)*

*   Note, if you reside in a community property state, spousal consent will be
required for you to validly designate a primary beneficiary other than your
spouse; if one or more primary beneficiaries designated below does not survive
the participant, the percentage indicated will be adjusted for those remaining
to equal 100%, unless “per stirpes” is specified, in which case the deceased
beneficiary’s share will be divided among that beneficiary’s issue

          Name and current address   Relationship   % Share
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       



Contingent Beneficiary(ies)
     to be paid if no Primary Beneficiary survives

          Name and current address   Relationship   % Share
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

This designation of beneficiary may be revoked or amended by the Participant at
any time without the consent of a previously-designated beneficiary. The last
written beneficiary designation on file with the Company prior to a
Participant’s death will control payment of an Account. If all beneficiaries
predecease the Participant, or no beneficiary is designated the terms of the
Program will dictate to whom the Account is paid.

                  Signature
      By:           (print name and signing capacity)        Date:       

 